      Case 1:21-cr-00469-PKC Document 12 Filed 07/21/21 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - X
UNITED STATES OF AMERICA                  :
                                                       INFORMATION
          - v. -                          :
                                                       21 Cr. 469
ROBERT PEALY,                             :

                       Defendant.         :
- - - - - - - - - - - - - - - - - X

                                COUNT ONE
                       (Narcotics Distribution)

     The U.S. Attorney charges:

     1.    From on or about April 13, 2021 up to and including on

or about April 15, 2021, in the Southern District of New York and

elsewhere,    ROBERT   PEALY,   the       defendant,    intentionally   and

knowingly distributed and possessed with intent to distribute a

controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1), and did aid and abet the same.

     2.    The controlled substance involved in the offense was a

quantity of mixtures and substances containing a detectable amount

of methamphetamine, its salts, isomers, and salts of its isomers,

in violation of Title 21, United States Code, Section 841(b)(1)(C).

      (Title 21, United States Code, Sections 841(a)(1) and
   841(b)(1)(C); and Title 18, United States Code, Section 2.)

                         FORFEITURE ALLEGATION

     3.    As a result of committing the offense alleged in Count

One of this Information, ROBERT PEALY, the defendant, shall forfeit

                                      1
      Case 1:21-cr-00469-PKC Document 12 Filed 07/21/21 Page 2 of 4



to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of said

offense and any and all property used, or intended to be used, in

any manner or part, to commit, or to facilitate the commission of,

said offense, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense.

                    Substitute Assets Provisions

     4.   If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

          a.   cannot be located upon the exercise of due

          diligence;

          b.   has been transferred or sold to, or deposited

          with, a third person;

          c.   has been placed beyond the jurisdiction of the

          Court;

          d.   has been substantially diminished in value; or

          e.   has been commingled with other property which

          cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section     853(p), to seek forfeiture of any other




                                   2
      Case 1:21-cr-00469-PKC Document 12 Filed 07/21/21 Page 3 of 4



property of the defendant up to the value of the above forfeitable

property.

            (Title 21, United States Code, Section 853.)



                                       ________________________
                                       AUDREY STRAUSS
                                       United States Attorney




                                   3
Case 1:21-cr-00469-PKC Document 12 Filed 07/21/21 Page 4 of 4




          Form No. USA-33s-274 (Ed. 9-25-58)



              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                             v.

                      ROBERT PEALY,

                        Defendant.


                        INFORMATION

                        21 Cr. ____

              (21 U.S.C. §§ 841(a)(1) and
           841(b)(1)(C); and 18 U.S.C. § 2.)

                     AUDREY STRAUSS
                 United States Attorney




               Filed 7/21/2021
